Citation Nr: 0020555	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-066 79	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left elbow injury with resection of left radius head and neck 
and degenerative joint disease, currently evaluated as 30 
percent disabling.

2.  Whether a separate rating is warranted for scarring of 
the left elbow attributable to the service connected left 
elbow injury?


REPRESENTATION

Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967.  

By a September 1990 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
granted service connection for residuals of an injury to the 
left elbow, status post resection of head and neck of left 
radius, and assigned a 10 percent disability rating effective 
from November 1988.  By a September 1994 rating action, the 
RO denied an increased rating for this service-connected 
condition, and the veteran perfected an appeal in this 
regard.  By a May 1997 rating action, the RO increased the 
rating for "left shoulder injury with resection of left 
radius head and neck and degenerative joint disease" to 30 
percent, effective from July 1994.

In July 1997, the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for additional development.  In a March 
1999 supplemental statement of the case, the RO confirmed the 
30 percent rating for the veteran's service connected left 
elbow condition. 

In June 1999, the Board denied a rating in excess of 30 
percent for residuals of a left elbow injury with resection 
of left radius head and neck and degenerative joint disease.  
The Board also remanded the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 for additional 
development.  The veteran appealed the denial of an increased 
rating to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court").  In July 1998, the Court 
granted the parties' joint motion for remand.  In the motion, 
the parties asked the Court to vacate the Board's decision 
and remand the matter of entitlement to rating in excess of 
30 percent for residuals of a left elbow injury with 
resection of left radius head and neck and degenerative joint 
disease.  The parties also noted in the motion that the issue 
of an extraschedular remand was not a part of the appeal to 
the Court.  The case was subsequently forwarded to the 
undersigned.  A copy of the Court's November 15, 1999, 
Memorandum Decision, which constitutes the mandate of the 
Court, has been placed in the claims file.  

As an initial matter, the Board notes that although the issue 
of entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 was not the subject of the veteran's appeal to the 
Court, it remains at issue before the Board.  The RO should 
ensure that the directives contained in the Board's July 1997 
remand are followed and that this issue be considered.  
Moreover, the RO's attention is directed to the letter from 
the veteran's attorney dated in May 2000 in which additional 
claims are raised.  

Also, as noted in the Board's July 1997 decision/remand, in 
the May 1997 rating decision and statement of the case, the 
RO had characterized the veteran's service-connected 
condition as one involving the left shoulder.  However, the 
substantive discussion and legal analysis in both documents 
centered on the veteran's left elbow.  Therefore, the Board 
considers the reference to the left shoulder to be a mere 
typographical error.  

On his February 1995 Form 9, the veteran requested a hearing 
at the RO before a member of the Board.  This Travel Board 
hearing was scheduled to take place in March 1997.  However, 
the veteran subsequently advised the RO in writing that he 
was unable to make the hearing due to a lack of funds or 
transportation to Roanoke.

In view of the fact that a Remand is necessary to determine 
whether a separate rating is warranted for scarring of the 
left elbow attributable to the service connected disability, 
this matter is listed separately on the title page of the 
decision as opposed to being included in Issue number 1.


FINDINGS OF FACT

1.  The veteran has asserted that his residuals of a left 
elbow injury with resection of left radius head and neck and 
degenerative joint disease are worse than currently evaluated 
by the RO; all relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service-connected residuals of a left elbow 
injury with resection of left radius head and neck and 
degenerative joint disease is productive of disability 
equivalent to no greater than impairment of radius with loss 
of bone substance and marked deformity; neither flail joint 
nor false flail joint of the left elbow is present.  

3.  The veteran has limitation of supination of the left 
elbow to 30 degrees or less; neither the limitation of 
flexion or extension of the left elbow meets the criteria for 
compensable ratings under the appropriate Diagnostic Codes. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased rating for residuals of a left elbow injury with 
resection of left radius head and neck and degenerative joint 
disease, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left elbow injury with resection of left 
radius head and neck and degenerative joint disease, based on 
factors other than the presence of arthritis and limitation 
of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.14, 
4.20, 4.31, 4.40, 4.45, 4.71 Plate I, 4.71a, Diagnostic Codes 
5209, 5210, 5211, 5212 (1999).

3.  A separate 10 percent rating is warranted, under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5213, for 
service connected residuals of a left elbow injury with 
resection of left radius head and neck and degenerative joint 
disease, based on the presence of arthritis and limitation of 
motion.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5205, 5206, 
5207, 5208, 5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a September 1990 rating decision, the RO granted service 
connection for residuals of left elbow injury, status post 
resection of head and neck of left radius.

In a July 1994 written statement, the veteran asserted that 
he had discomfort of his left elbow, which especially 
bothered him in the cold months.  The disability had always 
limited certain tasks, including lifting.  The veteran would 
visit a VA hospital off and on for heat treatment.  

The veteran underwent a VA joint examination in August 1994.  
He reported continued pain and said that he could not lift 
more than 50 lbs.  He noticed aching in his elbow during the 
winter and would take Motrin as needed (although he did not 
require it on a regular basis).  The veteran asserted that 
his left elbow condition had prevented him from getting 
certain jobs, and that he was currently only able to work as 
a driver, as it did not require any lifting.  Upon 
examination, there was no swelling or deformity of the left 
elbow.  The veteran had a four-inch surgical scar on the 
anterior surface of the left elbow.  Range of motion was 
normal.  The veteran had no tenderness to palpation nor any 
bony deformity which could be felt or palpated.  Muscle 
development was equal in both arms; there was no atrophy on 
the left.  By X-ray the veteran apparently had post-surgical 
deformity of the left elbow with degenerative joint disease.  

By a September 1994 rating decision, the RO confirmed the 10 
percent rating for residuals, injury to left elbow, status 
post resection of head and neck of left radius.  

In his September 1994 notice of disagreement, the veteran 
asserted that his left elbow had continued to cause him pain 
and discomfort since he injured it during active duty.  He 
could not even lift his left arm.  

In his February 1995 substantive appeal, the veteran 
essentially reasserted that he was limited to certain tasks 
due to his left elbow condition and described his arthritis 
as being quite painful.  

In a March 1997 written statement, the veteran reported that 
he still had pain in his left elbow, especially in the winter 
months.  He continued to take medication for this condition.  
His motion was not good and his alignment was "pretty bad," 
particularly in attempting to lift.  He was limited to a 
certain degree of movement.  His flail joint displayed loss 
of motion and a lot of "false movement."  The veteran 
asserted that he was unemployed at present, and could only 
work part time due to his left elbow condition.

In April 1997, medical records from the VA Medical Center 
(VAMC) in Richmond, Virginia were associated with the claims 
file.  These records reflect, in pertinent part, surgeries 
and follow-up treatment in 1996 relating to abscesses of the 
left forearm apparently caused by cellulitis.  On an 
admission in November 1996, the cellulitis was attributed to 
an intravenous injection. 

The veteran underwent another joint examination for VA 
purposes in May 1997.  He complained of "weather ache," 
occasional swelling, pain with increased use, and increased 
pain depending on the amount of weight lifted.  The veteran 
had increased pain after using his elbow for strenuous 
activities such as pushing down or heavy lifting.  He avoided 
certain activities to decrease his pain.  He did not use his 
left arm except for "helpful extremity."  He did not do any 
heavy lifting, pushing or pulling.  The veteran denied any 
trouble with gripping and denied any neurological symptoms.

Upon examination, the veteran had an increased carrying 
angle, or valgus deformity, involving the left elbow of 15 
degrees.  The right elbow had six degrees.  There was a well-
healed surgical scar extending from the lateral aspect of the 
left elbow to the proximal forearm, measuring four 
centimeters.  There was surrounding swelling.  A slight 
increase in laxity involving the lateral ligament of the left 
elbow was noted.  Elbow range of motion was from 10 degrees 
to 150 degrees, equal to the opposite side.  The veteran 
lacked 10 degrees of full supination and went from 0 degrees 
to 50 degrees.  No crepitus on range of motion was noted, but 
there was generalized thickening involving the elbow joint.  

X-rays of the elbow revealed "classic degenerative changes" 
involving the ulnar and distal humerus.  There was no radial 
head; at least two centimeters of it had been resected.  The 
examiner's impression, in pertinent part, was that the 
veteran had increased valgus deformity and mild laxity 
involving the radial collateral ligament.  He had lost some 
ability to supinate his hand as a result.  His activities had 
been significantly restricted in terms of avoiding strenuous 
and heavy work with the left arm.  

By a May 1997 rating action, the RO increased the rating for 
"left shoulder injury with resection of left radius head and 
neck and degenerative joint disease" to 30 percent, 
effective from July 1994.

In a June 1997 written statement, the veteran asserted that 
he had "false movement" due to loss of bone substance, as 
well as bad alignment, functional loss, and weakness.  His 
hand and wrist did not approach full pronation, which was 
seriously disabling.  

In July 1997, the Board remanded the veteran's claim for 
additional development.

In an August 1997 letter to the veteran, the RO requested 
that he submit evidence showing treatment for his left elbow 
condition from April 1997 to present.  The veteran did not 
respond to this letter.  

In October 1997, additional records from the Richmond VAMC 
were associated with the claims file.  These records, in 
pertinent part, are duplicative of those summarized above.  

In December 1997, the veteran underwent another joints 
examination for VA purposes.  In his report, the VA examiner 
first noted that he did not have the claims file available 
for review.  Normal range of motion for the elbow was noted 
to be from 0 degrees of extension to 145 degrees of flexion.  
Upon examination, the veteran had 20 degrees to 135 degrees 
flexion, meaning that he was unable to extend his elbow 
beyond 20 degrees or had a contracture of approximately 20 
degrees.  He had an increased cubital carrying angle of 15 
degrees on that extremity as compared to 7 degrees on his 
right and normal extremity.  The veteran also demonstrated 
increased valgus and varus laxity involving the elbow, but 
there was no significant anterior or posterior laxity 
involving the elbow, so in the examiner's opinion, it did not 
qualify specifically as a flail joint.  

Normal pronation to the elbow and wrist was noted to be from 
0 to 80 degrees; the veteran demonstrated 0 to 85 degrees of 
pronation.  Normal supination was noted to be from 0 to 85 
degrees; the veteran demonstrated 0 to 65 degrees of 
supination.  The veteran gave a history of having increased 
pain and discomfort with weather.  During the summertime, he 
did not have trouble with his elbow, but his problems 
worsened during the winter.  When he did have aches and 
pains, he often relied upon Advil for relief.  The veteran 
would occasionally take a prescribed Percocet if the pain was 
severe.  He would not use the extremity when his pain 
worsened; he simply limited use by holding it to his side or 
by propping it up on pillows when sleeping.  

The VA examiner noted that he could not adequately assess 
from the veteran's history how much further loss of range of 
motion was due to fatigability or how much further weakened 
movement was due to increased pain or discomfort.  It was not 
clinically possibly to do that.  The VA examiner could only 
rely upon what was available to him the day of the 
examination.  It was the examiner's opinion, however, that 
pain would certainly limit the veteran's ability to utilize 
the elbow as well.  The examiner noted that the veteran's 
present range of motion (which exceeded 50 degrees) was not 
equivalent to ankylosis.  

The veteran worked as a counselor and was able to carry out 
all activities he needed to do for the job, except for 
playing strenuous sports such as throwing and catching.  
Otherwise, he was able to carry on meaningful employment.  
The examiner did not believe that the veteran would have been 
capable of heavy labor that required lifting in excess of 20 
to 30 pounds with that extremity.  The extremity was not 
stable enough to withstand those kinds of forces.  The 
veteran would not be able to climb, crawl sufficiently or 
support himself with a one arm support using that extremity.  

The veteran underwent another joints examination for VA 
purposes in February 1999.  It was noted that the veteran was 
right hand dominant and presently unemployed.  The claims 
file was available and reviewed by the examiner, who was the 
same physician who conducted the December 1997 examination.  
The veteran reported aches and pains primarily caused by 
changes in weather and season.  He avoided heavy lifting 
since his left arm would not support it.  He did not do 
pushups or pull-ups or a great deal of pushing or pulling 
with the extremity.  He did not use the arm to lift himself 
up out of a chair because he did not trust it.  With normal 
activities of daily living, he did not have a great deal of 
pain involving the arm and only took Ibuprofen occasionally.  
The examiner noted that the abscesses suffered by the veteran 
on both arms were not due to his service connected 
disability.

Upon examination, the left elbow had a well-healed surgical 
scar on the lateral aspect that measured 6 centimeters.  
There were multiple surgical scars involving both forearms.  
The left elbow had an increased carrying angle or cubitus 
valgus positioning of 20 degrees where as the right elbow had 
10 degrees.  There was increased laxity involving the medial 
collateral ligament, and the elbow, when stressed in valgus, 
could be displaced to 30 degrees.  There was some instability 
involving the elbow itself.  Elbow extension lacked 10 
degrees of being fully extended and had flexion to 130 
degrees whereas the veteran's right arm revealed 10 degrees 
less than having full extension and flexion to 140 degrees.  
A normal elbow range of motion was anywhere from 0 to 145 
degrees.  The veteran had full pronation involving his left 
forearm but supination was limited from 0 to 10 degrees with 
normal supination being from 0 to 85 degrees and normal 
pronation being from 0 to 80 degrees. 

Radiographs of the elbow revealed degenerative joint changes 
which were diffuse involving the humeral and ulnar joint.  
The radial head and proximal radial had been resected 
radiographically.  These X-rays were done in May 1997 and no 
additional X-rays were done.  

The examiner's impression was that the veteran had status 
post radial head fracture with resection of the radial head 
as a former treatment resulting in increased valgus deformity 
and some increased ligament laxity involving the medial 
collateral ligament.  The elbow was not flailed nor was it 
fused in a fixed position, but there was instability present.

According to the VA examiner, the veteran was unable to do 
any loaded activities that required a great deal of force 
such as to support body weight with the left upper extremity.  
The VA examiner was unable to say if the veteran had weakened 
movement, increased pain, or incoordination with excess use 
of the arm, and was unable to state to what number of degrees 
of additional range of motion that that would interpret to if 
he had those conditions.  According to the examiner, the 
scope of the examination did not allow this to be explored to 
the extent that was necessary to give an objective answer. 

In a March 1999 supplemental statement of the case, the RO 
confirmed the 30 percent rating for left elbow injury with 
resection of the left radius head and neck and degenerative 
joint disease.  

In May 2000, a letter and medical records were received from 
Thomas E. Scott, M.D.  The veteran's attorney, in a letter 
dated that same month, waived consideration of this evidence 
by the RO.  In the letter dated in August 1999, Dr. Scott 
reported the veteran suffers from left elbow pain.  In a 
medical record dated in July 1999, it was reported that the 
veteran had slightly decreased range of motion of his left 
elbow.  

II.  Analysis

The first responsibility of a claimant is to present a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his residuals of a left elbow injury 
with resection of left radius head and neck and degenerative 
joint disease are worse than currently evaluated, and he has 
thus stated a well grounded claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Department in this case has accorded the veteran 
four examinations and obtained outpatient medical records.  
The duty to assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  Moreover, in a 
precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability of a joint may 
receive separate ratings under Codes 5003 and the applicable 
criteria pertaining to instability.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Moreover, the VA 
General Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in the involved joint such as to at 
least meet the criteria for a zero-percent rating under the 
appropriate diagnostic codes, or (consistent with DeLuca v. 
Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

The veteran is right hand dominant.  The criteria used for 
evaluating elbow disabilities of the minor extremity are as 
follows:

5205  Elbow, ankylosis of:
  			Unfavorable, at an angle of less than 50° or 
with 
   			       	complete loss of supination or 
pronation . . . . . .  50		 		Intermediate, at an 
angle of more than 90°, or between 
   				70° and 50°. . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 40
Favorable, at an angle between 90° and 70° . . 
. . . . . . .  30 

5206  Forearm, limitation of flexion of
  			Flexion limited to 45° . . . . . . . . . . . . 
. . . . . . . . . . . . . .   40   
Flexion limited to 55° . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 30   
  			Flexion limited to 70° . . . . . . . . . . . . 
. . . . . . . . . . . . . .   20   
  			Flexion limited to 90° . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 20   
  			Flexion limited to 100° . . . . . . . . . . . 
. . . . . . . . . . . . . . . 10   
  			Flexion limited to 110° . . . . . . . . . . . 
. . . . . . . . . . . . . . . . 0   

5207  Forearm, limitation of extension of
  			Extension limited to 110° . . . . . . . . . . 
. . . . . . . . . . . . . . 40   
  			Extension limited to 100° . . . . . . . . . . 
. . . . . . . . . . . . . . 30   
  			Extension limited to 90° . . . . . . . . . . . 
. . . . . . . . . . . . . . 20   
  			Extension limited to 75° . . . . . . . . . . . 
. . . . . . . . . . . . . . 20   
  			Extension limited to 60° . . . . . . . . . . . 
. . . . . . . . . . . . . . 10   
  			Extension limited to 45° . . . . . . . . . . . 
. . . . . . . . . . . . . . 10   

5208	Forearm, flexion limited to 100° and extension to 
45°. . . . . . .  20 

5209	Elbow, other impairment of Flail joint . . . . . . 
. . . . . . . . . . . . . 50   
Joint fracture, with marked cubitus varus or 
cubitus valgus 
	deformity or with ununited fracture of head of 
radius    20

5210	Radius and ulna, nonunion of, with flail false 
joint  . . . . . . . . .  40   

5211  Ulna, impairment of:
Nonunion in upper half, with false movement:
    				With loss of bone substance (1 inch (2.5 
cms.) 
					or more) and marked deformity . . . 
. . . .  30
 				Without loss of bone substance or 
deformity      20			   		Nonunion in lower 
half  . . . . . . . . . . . . . . . . . .   20   
    				Malunion of, with bad alignment   . . . . 
. . . . . . . 10   

5212  Radius, impairment of:
  			Nonunion in lower half, with false movement: 
With loss of bone substance (1 inch (2.5 
cms.)
		more) and marked deformity . . . . . 
. . . . . 30 
    				Without loss of bone substance or 
deformity . . .	 20   
    				Nonunion in upper half . . . . . . . . . 
. . . . . . . . . . . 20					Malunion of, 
with bad alignment . . . . . . . . . . . . .10			
	 
5213  Supination and pronation, impairment of:
  			Loss of (bone fusion):
The hand fixed in supination or 
hyperpronation . . 30   
    				The hand fixed in full pronation . . . . 
. . . . . . . . . . 20					The hand fixed 
near the middle of the arc or 						
	moderate pronation . . . . . . . . . . . . . . . . . . . 
20   

  			Limitation of pronation:
    				Motion lost beyond middle of arc  . . . . 
. . . . . . . . . 20   
		Motion lost beyond last quarter of arc, 
the hand 
			does not approach full pronation . . 
. . . . . . . 20		
Limitation of supination:
    				To 30° or less . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . .  10

38 C.F.R. § Part 4.71a, Diagnostic Codes 5205-5213 (1999).

38 C.F.R. § 4.71 Plate I (1999) indicates that normal range 
of elbow motion is between zero degrees and 145 degrees, with 
zero degrees representing full extension, and 145 degrees 
representing full flexion.  38 C.F.R. § 4.71, Plate I. Normal 
forearm pronation is zero degrees to 80 degrees; normal 
supination is zero degrees to 85 degrees.  Id.

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the veteran's disability is to be rated as follows:  
With X-ray evidence of involvement of 2 or more major joints, 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is awarded.  
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups a 10 percent rating is 
assigned.  Note (1):  The 20 pct and 10 pct ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  

Federal regulations also provide, in pertinent part, as 
follows: 

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint. 

38 C.F.R. § 4.59 (1999)

Moreover, in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), the Court held:

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by x-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under 

DC 5003, even though there is no actual 
limitation of motion.

Id.  See also Hicks v. Brown, 8 Vet. App. at 417, 420-21 
(1995).

The RO has assigned a 30 percent rating to the veteran's 
residuals of a left elbow injury with resection of left 
radius head and neck and degenerative joint disease, under 
the provisions of Diagnostic Code 5212, impairment of radius.  
This is the maximum disability rating under this Diagnostic 
Code, as it is under Diagnostic Codes 5211 and 5213. 

A higher disability evaluation is possible under Diagnostic 
Codes 5209 and 5210.  However, the medical evidence of record 
does not demonstrate nonunion of the radius and ulna with a 
flail joint or flail false joint.  Although the May 1997 X-
ray revealed that there was no radial head of the veteran's 
left elbow, a VA examiner twice (in December 1997 and 
February 1999) concluded that the veteran did not have 
disability equivalent to a flail joint.  Consequently, a 
higher disability evaluation under these diagnostic codes is 
not warranted for the left elbow disability.

Consideration has also been given to whether the veteran is 
entitled to a separate rating for arthritis causing actual or 
functional limitation of motion in accordance with the 
General Counsel Opinions cited above.  

Diagnostic Codes 5205 is not for application because there is 
no evidence of objective or functional ankylosis of the elbow 
or impairment of flail joint.  Moreover, the medical evidence 
of record does not show that there is a limitation of flexion 
of the veteran's left elbow to 45 degrees or less or that 
there is a limitation of extension to 110 degrees or more.  
In August 1994, the range of motion of the veteran's left 
elbow was noted to be normal.  While motion decreased 
subsequent to that time, it did not meet the criteria for 
compensable evaluations under Diagnostic Codes 5206, 5207 or 
5208.

However, in reviewing the diagnostic code pertaining to 
impairment of supination and pronation, the Board notes that 
a 10 percent rating is warranted for limitation of supination 
to 30 degrees or less under Diagnostic Code 5213.  In this 
regard, on VA examination in February 1999, the veteran had 
limitation of supination from 0 to 10 degrees.  As pronation 
was reported to be normal on this same examination, a rating 
in excess of 10 percent under this Diagnostic Code is not 
warranted.

The Board has examined the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in order to evaluate the existence of any functional 
loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's elbow joint.  See DeLuca, 8 Vet. App. 202 (1995).  
While the VA examiner noted in December 1997 that pain would 
limit the veteran's ability to use his elbow, he was unable 
to quantify this in terms of additional loss of range of 
motion.  This same examiner in February 1999 reported that it 
would be speculative to try to determine the degree of 
additional range of motion loss due to weakened movement, 
increased pain, incoordination, or excessive use of the arm.  
As such, the Board finds that neither 38 C.F.R. §§ 4.40 nor 
4.45 provides a basis for a higher evaluation.

In summary, a disability evaluation in excess of 30 percent, 
based on factors other than the presence of arthritis and 
limitation of motion, is not warranted for the veteran's 
residuals of a left elbow injury with resection of left 
radius head and neck and degenerative joint disease, for the 
reasons stated above.  However, the veteran is entitled to an 
additional 10 percent rating based on the presence of 
arthritis and limitation of motion.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a left elbow injury with resection of left radius head and 
neck and degenerative joint disease, based on factors other 
than the presence of arthritis and limitation of motion, is 
denied.  

Entitlement to an additional 10 percent rating based on the 
presence of arthritis and limitation of motion is granted, 
subject to the applicable criteria pertaining to the payment 
of monetary benefits.


REMAND

The veteran has scarring related to the service connected 
left elbow disability.  Although the examiner noted the scar 
was well healed, his description of the scar and its 
manifestations are not detailed enough to determine if a 
separate rating is warranted for this manifestation.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

The Board stresses to the veteran the need to appear for the 
requested examination.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

In light of the veteran's contentions and the current medical 
evidence of record, it is the decision of the Board that 
additional development is necessary prior to appellate 
review.  Accordingly, the case be REMANDED to the RO for the 
following action:  

The veteran should be afforded a VA 
surgical examination.  The claims folder 
must be made available to the examiner 
prior to the examination.  The examiner 
should be asked to describe all scarring 
attributable to the service connected 
left elbow disability.  The size and 
location of such scar or scars should be 
noted.  As to each scar, the examiner 
should note whether the scar is tender or 
painful on objective demonstration or 
whether the scar is poorly nourished with 
repeated ulceration.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

3.  Following completion of the 
foregoing, the RO should again review the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examinations and the 
address to which the letter(s) was sent 
should be included in the claims folder, 
and citation to 38 C.F.R. § 3.655 should 
be including in the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

